Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/3/2022.  
Election was made without traverse in the reply filed on 2/3/2022.  Claims 37-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  

    PNG
    media_image1.png
    101
    595
    media_image1.png
    Greyscale

Claims 23-36, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites Below. 

    PNG
    media_image2.png
    202
    617
    media_image2.png
    Greyscale

The sentence with a point by arrow is vague and indefinite.  Assumptions are:
(1) If there is no separation symbol at the arrow (as is), it is vague and indefinite which feature it is pointing to by “wherein the contact members are arranged for connecting to one of said terminals the contact members each comprising a first part which extends radially from the corresponding conductor body”.  
(2) If there is a separation symbol at the arrow, “wherein the contact members are arranged for connecting to one of said terminals (244, 245, 246)” is vague and indefinite.  
One is, the contact members are connected to one of said terminals; i.e., many of the contact members (264, 265, 266) are connected to one terminal.  It is not as disclosed in specification. MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 
Another is, the contact members are arranged for connecting (something) to one of said terminals.  
  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over BITZER et al (EP 3128650 A1, IDS) in view of Popov (US 20160118849 A1) and SASAKI et al (US 20120235524 A1).  

As for claim 23, BITZER discloses an electric motor comprising 
a stator (Fig. 1) and a rotor (abstract, etc.) arranged around the stator (as being outer rotor machine), 
the stator comprising a cylindrical surface (inner yoke portion) on which a plurality of axially oriented core members (teeth in the figure) is arranged, 

wherein the stator further comprises coils (title, abstract, Figs. 1…, etc.) with windings (on teeth) and terminals (each of two ends, 51-546, etc., Figs. 1, 13), and 
a connector (200) for connection to the terminals of the coils, said connector comprising at least two mutually isolated conductors (Fig. 20) arranged at the first end of the cylindrical surface near curved ends of the windings (Figs. 17-20), 
the conductors each comprising one or more conducting bodies (210) which extend circumferentially around an axis of rotation of the motor and a plurality of contact members (220) extending therefrom, 
wherein the one or more conducting bodies of each conductor are spaced apart along the axial direction from the one or more conducting bodies of the other conductor or conductors (Fig. 19 shows they are inserted into grooves); 
wherein the contact members each comprise a curved portion at their side facing the axial core members (Figs. 17-20 as being ring shape), and 
wherein the second parts of the contact members are arranged side by side in a circumferential direction of the isolator body (Figs. 17-20).   
BITZER failed to explicitly describe 

(2) the rotor comprising a plurality of permanent magnets arranged at an inner circumference of the rotor and which face radial outer surfaces of said axially oriented core members. 
Popov discloses an in-wheel motor [0001] (Fig. 1); and the rotor comprising a plurality of permanent magnets (9, Figs. 1-3) arranged at an inner circumference of the rotor and which face radial outer surfaces of said axially oriented core members.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for driving wheels of car with increased electrical machine power. 
Regards limitation “wherein the contact members are arranged for connecting to one of said terminals the contact members each comprising a first part which extends radially from the corresponding conductor body, and a second part which extends in a direction parallel to the axial direction of the isolator body”, it is vague and indefinite but, for purpose of examination, it is interpreted as below. 
BITZER discloses wherein the contact members are arranged for connecting to one of said terminals (coils are connected to the busbar, i.e., contact members) and the contact members (electrically connected to one terminal).  
BITZER failed to disclose each of the contact members comprising a first part which extends radially from the corresponding conductor body, and a second part which extends in a direction parallel to the axial direction of the isolator body.   


As for claims 24-36, BITZER discloses as below. 
24. The in-wheel motor according to claim 23, wherein the axially oriented core members each have an outer surface facing radially outward (Fig. 17), wherein, when viewed in projection onto a plane normal to a center axis (center for shaft) of the cylindrical surface, the terminals and the connector (200) lie within an incircle (C) of the outer surfaces of the axially oriented core members (teeth).
25. The in-wheel motor according to claim 23, wherein the connector (200) comprises a ring-shaped isolator body (201) with at least two axially spaced apart grooves (see for 210, Fig. 19) each holding a corresponding one of said conductors.
26. The in-wheel motor according to claim 23, wherein the length (L) of the axially oriented core members along the axial direction (A) is greater than the diameter (d) of an incircle of the outer surfaces of the axially oriented core members (Fig. 17).

28. The in-wheel motor according to claim 23, wherein the free ends (axial end is open) of the second parts of the conductors lie on a common circle.
29. The in-wheel motor according to claim 23, wherein at least two of said conductor bodies have a same inner diameter and/or a same outer diameter (same laminations).
30. The in-wheel motor according to claim 29, wherein the connector comprises a third conductor body which has an inner and/or outer diameter greater than that of the at least two conductor bodies.
31. The in-wheel motor according to claim 23, wherein the curved portion connects the first part to the second part, with the second part of the contact member extending in a direction away from the axially oriented core members.
32. The in-wheel motor according to claim 23, wherein the second part extends in a direction towards the axially oriented core members and comprise the curved portion at the end of the second part closest to the core members (see SASAKI discloses (Figs. 4, 7).
33. The in-wheel motor according to claim 23, wherein the stator comprises a cylindrical hollow stator body (core 200) having an open end (axial end is open), wherein the cylindrical surface is mounted on said hollow stator body with a first end (axial end) towards the open end, 
34. The in-wheel motor according to claim 23, further comprising power control electronics (well-known for PM rotor machine, official notice) arranged within the stator, wherein conductors are arranged at a road side of the stator and are connected to the power control electronics.
35. The in-wheel motor according to claim 23, wherein, when viewed in the radial direction, each of the core members (stator teeth) comprises a middle section (of each tooth) around which windings of said coils are wound, wherein the radial outer surface of each core member has a width greater width than a width of the corresponding middle section.
36. The in-wheel motor according to claim 23, wherein the axially oriented core members are axially oriented bars of a magnetic laminated material (well-known for core in electric machine, official notice).

Prior Art Made of Record
The prior art made of record and not relied upon in the rejection is considered pertinent to applicant's disclosure. 
Shin et al (US 20080129131 A1) shows a motor of outer rotor with permanent magnet. 
NAKAGAWA et al (US 20120126646 A1) shows connector having axial part and radial part. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834